1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9    ADVANCED DENTAL ARTS, P.C., a                        Case No.: 19cv562 JM(KSC)
     New York professional corporation,
10
                                         Plaintiff,       ORDER OF DISMISSAL
11
     v.
12
     NOLEDGE PRODUCTIONS LLC, a
13
     New Jersey limited liability company, and
14   PHIL CHO, an individual,
15                                    Defendants.
16
17         On March 27, 2019, Plaintiff commenced this breach of contract action asserting
18   subject matter jurisdiction under 28 U.S.C. § 1332(a). (Doc. No. 1 at ¶ 12.)
19         On April 19, 2019, this court ordered Plaintiff to show cause on or before April 26,
20   2019, why this matter should not be dismissed for lack of subject matter jurisdiction. (Doc.
21   No. 3.) Specifically, the court was concerned whether there is complete diversity among
22   the parties. Plaintiff has not responded to the Order to Show Cause.
23         By failing to respond to the Order to Show Cause, Plaintiff has not assuaged the
24   court’s concerns regarding jurisdiction. In order to invoke this courts diversity jurisdiction,
25   Plaintiff must demonstrate there is complete diversity of citizenship between the parties
26   and that the amount in controversy exceeds $75,000. See 28 U.S.C. 1332(a); See Indus.
27   Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990) (the party seeking to
28   invoke federal jurisdiction bears the burden of establishing it). To meet its burden to

                                                      1
                                                                                     19cv562 JM(KSC)
1    establish complete diversity, Plaintiff must allege the actual citizenship of all the members
2    of the LLC. Johnson v. Columbia Properties Anchorage LP, 437 F.3d 894, 899 (9th Cir.
3    2006) (“like a partnership, an LLC is a citizen of each state of which its owners/members
4    are citizens.”). Here, Plaintiff has not provided any further information to the court
5    regarding the owners or members of NoLedge Productions LLC. Thus, although being
6    given the opportunity to do so, Plaintiff has not met its burden of demonstrating there is
7    complete diversity of citizenship.
8          Because Plaintiff has failed to establish diversity jurisdiction as required by
9    28 U.S.C. § 1332, the court lacks subject matter jurisdiction over this dispute. Accordingly,
10   the court sua sponte DISMISSES this action for lack of subject matter jurisdiction. The
11   Clerk of the Court shall CLOSE the case.
12         IT IS SO ORDERED.
13   Dated: May 7, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                    19cv562 JM(KSC)
